Citation Nr: 0500030	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for sarcoidosis with bronchitis.

2.  Entitlement to an effective date earlier than May 29, 
1992 for service connection for sarcoidosis with bronchitis.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), as secondary to sarcoidosis.

4.  Entitlement to service connection for a right knee 
disability, as secondary to sarcoidosis.

5.  Entitlement to service connection for a left knee 
disability, as secondary to sarcoidosis.

6.  Entitlement to service connection for hypertension, as 
secondary to sarcoidosis.

7.  Entitlement to an initial disability evaluation in excess 
of 20 percent for inflammatory arthritis (currently evaluated 
with fibromyalgia).

8.  Entitlement to an initial separate, compensable 
disability evaluation for fibromyalgia, (currently evaluated 
with inflammatory arthritis).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1958.  Available service personnel records further 
indicate that the veteran served in the reserves and was 
discharged, effective in November 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 1997, January 
2002, and December 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

The veteran testified in May 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

The U.S. States Court of Appeals for Veterans Claims (Court) 
has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the RO granted 
service connection for inflammatory arthritis and 
fibromyalgia granting a 20 percent evaluation for 
inflammatory arthritis and fibromyalgia combined in a rating 
decision dated in January 2002.  The veteran appealed the 
rating assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for these disabilities from the 
time period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson, 
supra.

The veteran and his representative presented testimony 
concerning claims for service connection for degenerative 
disc disease of the cervical and lumbar spine, and 
degenerative disease of the wrist, as secondary to the 
service-connected sarcoidosis.

A review of the record reflects that degenerative disc 
disease of the cervical spine, status post whiplash injury, 
was granted in a December 2002 rating decision.  The same 
decision denied service connection for degenerative disc 
disease of the lumbar spine; however, the veteran did not 
submit a notice of disagreement as to this issue.  Service 
connection for degenerative disease of the wrist has not been 
adjudicated.  

As none of these issues have been properly appealed, they are 
not within the jurisdiction of the Board and must be referred 
to the RO for appropriate action.

In addition, the Board notes that private medical records 
submitted in April 2004 document sleep problems.  A claim for 
service connection for a sleep disorder is hence inferred and 
also referred to the RO for appropriate action. 

The issues of entitlement to service connection for right and 
left knee disabilities, and to higher initial and separately 
compensable evaluations for inflammatory arthritis and 
fibromyalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In January and March 2000 statements, and prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeals concerning the issues of entitlement to 
an effective date earlier than May 29, 1992 for the grant of 
service connection for sarcoidosis, and to an evaluation 
greater than 30 percent for sarcoidosis with bronchitis. 

2.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues of service connection for GERD and hypertension. 

3.  The medical evidence establishes that the veteran 
manifests GERD that is the result of medication prescribed to 
treat his service-connected inflammatory arthritis, which was 
service-connected by a January 2002 rating decision as 
secondary to the service-connected sarcoidosis.

4.  The medical evidence establishes that the veteran 
manifests hypertension that is the result of his service-
connected sarcoidosis and of fluid retention caused by the 
medication prescribed to treat his service-connected 
inflammatory arthritis, which was service-connected by a 
January 2002 rating decision as secondary to the service-
connected sarcoidosis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of 
entitlement to an effective date earlier than May 29, 1992 
for service connection of sarcoidosis and to an evaluation 
greater than 30 percent for sarcoidosis with bronchitis.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2004).

2.  Service connection is appropriate for GERD, as secondary 
to the service-connected inflammatory arthritis.  38 U.S.C.A. 
§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).

3.  Service connection is appropriate for hypertension, as 
secondary to the service-connected sarcoidosis and service-
connected inflammatory arthritis.  38 U.S.C.A. § 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the issues of entitlement to an effective date 
earlier than May 29, 1992 for service connection for 
sarcoidosis, and to an initial disability evaluation greater 
than 30 percent for service-connected sarcoidosis with 
bronchitis, the veteran and his representative submitted a VA 
Form 9 in May 1999, and a statement delineating these issues, 
perfecting his appeal as to these issues.

However, in January 2000, the veteran submitted a signed 
statement, in writing, withdrawing his claim as to the issue 
of an effective date earlier than May 29, 1992 for the grant 
of service connection for sarcoidosis.  In addition, in a 
signed written statement submitted in March 2000, he withdrew 
his claim as to the issue of a higher initial evaluation for 
sarcoidosis, subsequent to receiving a rating decision issued 
in the same month.  This rating decision reflected that the 
RO had granted an initial increased evaluation of 30 percent 
for the disability, now described as sarcoidosis with 
bronchitis. 

As the appellant has withdrawn his appeal as to the issues of 
entitlement to an effective date earlier than May 29, 1992, 
and entitlement to an initial disability evaluation greater 
than 30 percent for sarcoidosis with bronchitis, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, these issues are dismissed.

II.  Service Connection

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board is granting the veteran's claims for service 
connection for GERD and hypertension, as secondary to the 
service-connected sarcoidosis.  No additional evidence is 
required to make a determination as to these issues, and, 
hence, any failure to comply with VCAA requirements as to 
these issues would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran argues that his present GERD and hypertension are 
the result of his service-connected sarcoidosis.  
Specifically, he avers that his GERD is the result of 
medications prescribed in the treatment of his inflammatory 
arthritis, which is the result of his service-connected 
sarcoidosis.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  There must be evidence of a disease or injury 
and a present disability which is attributable to such 
disease or injury.  Rabideau v.  Derwinski, 2 Vet. App. 141, 
143 (1992).  

Service connection may also be granted for a disability that 
is the result of, or proximately due to, a service-connected 
disability.  38 C.F.R. § 3.310 (2004).

The record reflects that the veteran is currently service-
connected for sarcoidosis, and for inflammatory arthritis and 
fibromyalgia that were, in turn, found to be the result of 
the service-connected sarcoidosis.  Service connection for 
sarcoidosis was effected in a June 1997 rating decision.  
Service connection for inflammatory arthritis and 
fibromyalgia was granted, as secondary to the service-
connected sarcoidosis, in a January 2002 rating decision.

Of record is a statement proffered by the veteran's treating 
physician, James H. Ellis, Jr., M.D., dated in May 2003.  In 
pertinent part, the physician states:

I have known [the veteran] since 1983.  
[The veteran] has well-documented Stage 3 
pulmonary sarcoidosis with associated 
arthritis.  His sarcoidal arthritis has 
been managed in the past with cultazine 
[sp] (sic) and he has been followed by 
rheumatologists.  It was the arthritis 
medication, primarily cultazine [sp] and 
Celebrex, that has caused associated 
gastritis and gastroesophageal reflux 
disease with esophagitis.

Other medical problems include 
hypertension, which may well be 
essential, but is also contributed to by 
his sarcoid disease and the fluid 
retention of arthritis medications.

This opinion is representative of other opinions provided by 
various of the veteran's treating physicians throughout the 
pendency of this claim.

In April 2001, Dr. Ellis offered the following opinion:

Problems associated with [the veteran's] 
sarcoidosis include fibromyalgia, 
degenerative arthritis, thrombocytopenia, 
lymphadenopathy, inflammatory myopathy, 
leukopenia, and chronic respiratory 
compromise ...

In October 2002, the veteran's treating physician Mark 
Malyak, M.D., proffered the following statements:

[The veteran] is being followed at the [] 
Clinic for sarcoid which was diagnosed in 
1965.  It has manifested as inflammatory 
synovitis, inflammatory myopathy, 
leukopenia and chronic respiratory 
insufficiency.  Presently, the patient is 
experiencing diffuse arthralgia and 
myalgia that may represent fibromyalgia 
related to underlying sarcoid.  

In April 1999, John D. Morrison, M.D., offered the following 
opinion:

Please be advised that [the veteran] 
suffers from longstanding sarcoidosis.  
His arthritis, low platelet count 
(thrombocytopenia), and lymphadenopathy 
(enlarged lymph nodes) are all 
manifestations of the disease 
sarcoidosis.

In July 1992, Dr. Morrison noted that the veteran's 
sarcoidosis was manifested primarily with joint pain and 
pulmonary nodules.

In May 2000, Larry M. Plunkett, M.D., another of the 
veteran's treating physician's, offered the following 
opinion:

[The veteran] suffers from sarcoidosis.  
He has the manifestations of 
thrombocytopenia, arthritis and 
lymphadenopathy as a result of his 
sarcoidosis.

Finally, an October 1996 statement from Herbert Kaplan, M.D., 
of the Denver Arthritis Clinic, is of record and reflects the 
following:

I have been treating [the veteran] for 
sarcoidosis since I made the diagnosis in 
1965.  He has had ongoing pulmonary 
problems with shortness of breath.  He 
has also had a thrombocytopenia, 
arthritis, and lymphadenopathy as 
manifestations of the sarcoidosis.  

In August 1992, Dr. Kaplan noted that he had then been 
"following [the veteran] since 1966, at which time he had 
sarcoidosis with arthritis and lymphadenopathy."

In August 2000, the veteran underwent VA examination at which 
time he was diagnosed with high blood pressure.  No opinion 
as to the date of onset or etiology was proffered by the VA 
examiner.

In January 2001, VA treatment records reflect an impression 
of osteoarthritis and fibromyalgia with evident of gastritis 
on nonsteroidal anti-inflammatory medications and it was 
noted that the physician would try to obtain a prescription 
for Vioxx.  

In November 2002, a records review was conducted on the 
veteran's medical records and claims file.  The physician 
noted that the veteran had been diagnosed with gastritis in 
1998 and that he was under treatment for the condition.  The 
physician could not find any evidence to show that the 
diagnosed GERD was related to the service-connected 
sarcoidosis or, in the alternative, was etiologically related 
to the veteran's active service.  No opinion was then offered 
concerning a causal relationship, if any, to medications 
prescribed for treatment of inflammatory arthritis.

Concerning hypertension, the physician noted that elevated 
blood pressure readings began to be manifest in the records 
beginning in the 1960s, and that the veteran is currently 
being treated for hypertension.  However, the physician 
noted, there was no clinical evidence to suggest that the 
hypertension was related to the service-connected 
sarcoidosis.  The physician observed that sarcoidosis is not 
a risk factor in the development of hypertension.

The Board finds Dr. Ellis' May 2003 opinion linking the GERD 
to the medication prescribed for the service-connected 
inflammatory arthritis, which was, in January 2002, found to 
be the result of the service-connected sarcoidosis and, 
accordingly, service-connected, to be more probative than the 
August 2000 VA examination report and the opinion that was 
gleaned as a result of the November 2002 records review.  
Similarly, the Board finds more probative Dr. Ellis' opinion 
linking hypertension to the service-connected sarcoidosis and 
medication prescribed for the service-connected inflammatory 
arthritis.  In arriving at this opinion, the Board makes 
several observations.

First, the Board notes the consistency and longevity of the 
opinions proffered by the veteran's treating physicians that 
are present in the record and quoted, in part, above.  Of 
particular interest are the opinions given by Dr. Kaplan, who 
diagnosed sarcoidosis, the underlying condition, in 1965, and 
noted in 1992 that arthritis was a manifestation of the 
condition as early as 1966.  This opinion is corroborated by 
that of Dr. Morrison who, in 1992, also attested that the 
veteran suffered from sarcoidosis manifested primarily with 
joint pain.  The opinions of Drs. Plunkett and Malyak, as 
quoted above,  further corroborate these observations.

Second, the Board notes that, concerning GERD, the VA 
treatment records concur, finding in January 2001 that the 
veteran's gastritis is due to prescribed nonsteroidal 
inflammatory medications.

Finally, the Board notes that the August 2000 VA examination 
report was conducted prior to the RO granting service 
connection for inflammatory arthritis, as secondary to the 
service-connected sarcoidosis.  Hence, the consideration of 
GERD or hypertension as secondary to the inflammatory 
arthritis, including as the result of any medication 
prescribed in the treatment thereof, would not have been at 
issue.  In contrast, the November 2002 records review was 
conducted subsequent to the grant of service connection for 
inflammatory arthritis.  The physician specifically noted 
that it was his/her opinion that neither GERD nor 
hypertension would have been the result of the service-
connected sarcoidosis.  However, the precise question of 
whether the diagnosed GERD and hypertension may have been the 
result of medication prescribed in the treatment of the now 
service-connected inflammatory arthritis was not considered.  

As noted above, Dr. Ellis' May 2003 diagnoses gastritis and 
GERD as the result of medication prescribed as treatment for 
sarcoidal arthritis.  Concerning hypertension, Dr. Ellis 
notes that it may well be essential; notwithstanding, he 
observed that the sarcoid disease, as well as fluid retention 
caused by medication prescribed to treat the arthritis have 
contributed to the veteran's hypertension.

This opinion thus establishes an etiological link between the 
veteran's currently diagnosed GERD and gastritis and his 
service-connected inflammatory arthritis, and between his 
currently diagnosed hypertension and his service-connected 
sarcoidosis and service-connected inflammatory arthritis.  
This opinion is proffered by a physician who has treated the 
veteran since 1983.  This opinion, and his previous opinion 
are corroborated by other probative opinion already of 
record.  And, in the case of the GERD, are supported by VA 
medical treatment records.

Accordingly, service connection for GERD and gastritis is 
granted as secondary to the service-connected inflammatory 
arthritis.  38 C.F.R. §§ 3.303, 3.310 (2004).

Concerning the claim for hypertension as secondary to the 
service-connected sarcoidosis, the matter is not as clear.  
The November 2002 records review finds that hypertension is 
not the result of the service-connected sarcoidosis.  The 
physician notes that hypertension is not a risk factor in 
developing sarcoidosis.  However, Dr. Ellis, while observing 
that the veteran's hypertension may be essential, has 
nonetheless offered a new theory concerning the etiology of 
the veteran's hypertension, finding that fluid retention 
caused by the medications prescribed to treat the service-
connected arthritis has contributed to the development of 
hypertension.  In addition, Dr. Ellis finds that the 
sarcoidosis itself contributes to the hypertension.  Dr. 
Ellis has treated the veteran long term and has offered 
consistent opinions concerning the etiology of the veteran's 
other conditions-including his arthritis, now service-
connected, and GERD, by this decision service-connected-that 
are corroborated by other private medical opinions and the VA 
treatment note, present in the records now before the Board.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).  

Having reviewed the evidence in this case, the Board 
concludes that the facts presented in the record warrant the 
application of the reasonable doubt doctrine.  The medical 
evidence, particularly Dr. Ellis' May 2003 opinion, 
establishes that it is at least as likely as not that the 
veteran's diagnosed hypertension is the result of his 
service-connected sarcoidosis and of the medications 
prescribed to treat his service-connected inflammatory 
arthritis.

Accordingly, service connection for hypertension is further 
granted as secondary to the service-connected sarcoidosis and 
inflammatory arthritis.  38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).


ORDER

The appeal concerning entitlement to an effective date 
earlier than May 29, 1992 for the grant of service connection 
for sarcoidosis and to an initial disability evaluation in 
excess of 30 percent for sarcoidosis with bronchitis is 
dismissed.

Service connection for GERD and gastritis is granted.

Service connection for hypertension is granted.


REMAND

As previously pointed out, the VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran testified before the undersigned Veterans Law 
Judge, in May 2004, that he is currently receiving treatment 
for his claimed bilateral knee disabilities and service-
connected inflammatory arthritis and fibromyalgia.  The most 
recent VA treatment records present before the Board are 
dated in June 2003.

In addition, the Board notes that the most recent VA 
examination conducted with a physical examination of the 
veteran is dated in August 2000.  A VA records review of the 
veteran's claims file and medical records was conducted in 
November 2002, and an opinion was made that the veteran's 
then-diagnosed degenerative changes of the right knee were 
not the result of the service-connected sarcoidosis.  No 
opinion was offered concerning the then-diagnosed left knee 
torn lateral meniscus with joint effusion.

However, since this opinion, the veteran has presented the 
opinion of his private treating physician, Dr. Malyak, dated 
in May 2003.  In pertinent part, the physician stated:

Sarcoid was diagnosed in 1965.  At that 
time, [the veteran] did have inflammatory 
synovitis, including inflammation of the 
bilateral knees.  He presently has severe 
osteoarthritis in the knees particularly 
regarding the lateral portion of the left 
knee, associated with complete loss of 
joint space.  There is no evidence of 
active inflammation at this time.  Thus, 
it is conceivable that previous synovitis 
due to sarcoid may have led to articular 
destruction and secondary osteoarthritis.

As noted in the preceding decision, the Board in this case 
accords the opinions of the veteran's private treating 
physicians probative weight.  Therefore, the Board finds it 
would be helpful to proffer the veteran examinations for his 
claimed bilateral knee disabilities, and for his service-
connected inflammatory arthritis and fibromyalgia, including 
all appropriate clinical testing and review of the claims 
file-to include all records received from the service 
department, and VA and non-VA medical treatment records.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 
supra, invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the appellant with 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed bilateral knee disabilities and 
his service-connected inflammatory 
arthritis and fibromyalgia.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by Drs. Ellis and Yamamoto of 
Denver, Colorado, and Dr. Malyak of 
Aurora, Colorado; and at the National 
Jewish Medical and Research Center and 
Healthone Rose Medical Center in Denver, 
Colorado and Denver Arthritis Clinic in 
Aurora, Colorado.  In addition, the RO 
should request copies of any and all 
inpatient and outpatient records, to 
include any and all clinical medical 
records, accorded him at VA Medical 
Center (MC) in Denver, Colorado and any 
other VAMC the veteran may identify.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of his claimed 
bilateral knee disabilities, and the 
nature and extent of his service-
connected inflammatory arthritis and 
fibromyalgia.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested bilateral knee 
disabilities, and his service-
connected inflammatory arthritis and 
fibromyalgia.
?	Describe any current symptoms and 
manifestations attributed to any 
bilateral knee disabilities and his 
service-connected inflammatory 
arthritis and fibromyalgia.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all bilateral knee 
pathology, and any and all pathology 
attributable to inflammatory 
arthritis and fibromyalgia.
?	Provide an opinion as to the date of 
onset and etiology for any bilateral 
knee disabilities.  In particular, 
the examiners are requested to 
provide the following opinion:
1.	Is it at least as likely as not 
that any currently manifested 
bilateral knee disabilities are 
the result of
?	the veteran's service-
connected sarcoidosis
?	the veteran's service-
connected inflammatory 
arthritis and fibromyalgia 
or,
?	in the alternative, are 
the result of his active 
service?

In reaching his/her opinion(s) the 
examiner is requested to specifically 
reference and comment on the following:

1.	the November 2002 VA records 
review
2.	Dr. Malyak's May 2003 opinion.
4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for right and left knee 
disabilities, for an initial evaluation 
greater than 20 percent for inflammatory 
arthritis, and an initial separate, 
compensable evaluation for the service-
connected fibromyalgia.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


